Pee. Cueiam.
We think the verdict is against the evidence and the weight thereof. The evidence shows that the intestate was acquainted with Rule 24, and consequently knew the risk he was running from special trains by riding on the hand car. It does not appear that he rode there by any positive command or coercion from his superior. The testimony on that point was this: after the work of the day was done, the foreman said to him and others of his gang that there were twenty minutes before the next train, meaning as was well understood the next regular train, and therefore time to reach the station before it came along; thereupon the men mounted the car without objection, the intestate as willingly as the others, all of them, for anything that appears, being ready to take tbe risk without the delay of sending out red flags, which would have protected them, apparently because they were in a hurry to get home, as it was Thanksgiving Day. There was no carelessness in the management of the special train after the hand car was discovered. The accident may be attributed to two causes, to wit: neglect on the part of the hand car to send out the red flags or to take other sufficient precautions; and an omission on the part of the company to signal the coming of the special train. The defendant accepted both risks; the first by riding on the hand car willingly and without objection, knowing that the flags had not been sent nor other precautions taken ; the second, by riding there knowing of Rule 24, which permitted the dispatch of special trains without signalling in advance. By con-*359tinning in the service after being informed of the rule he accepted the risk of such unsignalled special trains as one of the risks of the service. Petition granted.
Charles F. Gorman, for plaintiff.
William P. Sheffield $ Prank S. Arnold, for defendant.